Detailed Action

1.	This Office Action is responsive to the Amendment filed 12/14/2021.  Claims 1, 6, 9 and 14-20 have been amended.  Claims 1-20 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art Stahl (US 7,072,932) teaches a network-based service where different sets of customized information are delivered to a user at different times to different destinations (i.e.,. different user devices) selected by the user.  More particularly, a user accesses a network-based server, and defines a user profile which specifies the information or other content to be made available (Abstract).
	Prior Art Holzman et al. (US 2005/0239447 A1) teaches the authentication server is configured to receive user profile information from the user via the mobile device and further configured to deliver the received device identifier and the received provider identifier (identifying a service provider that offers a service to the user via the mobile (claims 23-24).
	Prior Art Brown et al. (US 6,385,652) teaches a system and method for transferring data from a remote data entry device, such as that contained in a cellular telephone or a portable computer equipped with a modem, to a receiving station capable of receiving the data transmitted from the remote data entry device via cellular network, satellite, or other wireless communication systems.  Data transfer from the receiving station to the remote data entry device is also contemplated (col. 3, lines 8-16).
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, apparatus and non-transitory computer readable device to perform the steps of: executing, by an end user device, a universal hub as a utility service running on a background, wherein the end user device is one of a plurality of user devices associated with a user; registering, by the universal hub of the end user device, the plurality of user devices for an internet service by creating a profile for each of the plurality of user devices; receiving, by the universal hub of the end user device, data from the internet service; identifying, by the universal hub of the end user device, certain user devices, from the plurality of user devices, to transmit the data to based on the profile for each of the plurality of user devices and a type of the data, and wherein the profile for each of the plurality of user devices comprises an identity of an entity providing the internet service; and transmitting, by the universal hub of the end user device, the data to the certain user devices, as set forth in the independent claims 1, 9 and 15.  

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441